Citation Nr: 1209171	
Decision Date: 03/09/12    Archive Date: 03/19/12

DOCKET NO.  06-12 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for a kidney infection.

2.  Entitlement to an evaluation in excess of 20 percent for a duodenal ulcer with irritable bowel syndrome.

3.  Entitlement to service connection for residuals of a cholecystectomy, to include as secondary to service connected degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Air Force from September 1971 to March 1980. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2003 and October 2005 rating decisions by the Houston, Texas, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

The May 2003 decision reopened a claim of service connection for kidney infections, but denied service connection on the merits.  The issue remains characterized as whether new and material evidence has been submitted because, irrespective of the RO's action, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claim of service connection.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The October 2005 rating decision denied service connection for residuals of a cholecystectomy and denied an increased evaluation for a duodenal ulcer with irritable bowel syndrome.

The Veteran testified at a February 2007 hearing held before a Decision Review Officer (DRO) at the RO.  A transcript of that hearing is associated with the claims file.

These matters were previously before the Board in January 2010; at that time they were remanded for further development.  Also remanded were claims of service connection for heart disease, hypertension, and residuals of a stroke; while processing the Board's remand directives, VA promulgated full grants of the benefits sought on appeal with respect to those disabilities.  There remains no question for consideration by Board with regard to those issues.  At that time the Board also denied entitlement to increased staged evaluations for erectile dysfunction; this denial is final, and no further question remains for consideration by the Board regarding the assigned evaluations.

The issue of service connection for residuals of a cholecystectomy is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for kidney infections was most recently denied in an unappealed July 1980 rating decision on the grounds that no current disability was shown; the denial became final in July 1981.

2.  Evidence received since July 1980 was not previously considered by agency decision makers and is not cumulative or redundant of evidence already of record, but does not address the basis of the prior denial or raise any reasonable possibility of substantiating the claim.

3.  Duodenal ulcer with irritable bowel syndrome is manifested by daily bouts of nausea without regurgitation, regular bowel movements with use of a laxative, and abdominal pain prior to bowel movements; there is no diarrhea, anemia, weight loss, or other general impairment of health.


CONCLUSIONS OF LAW

1.  The criteria for reopening a previously denied claim of service connection for kidney infections have not been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

2.  The criteria for an evaluation in excess of 20 percent for a duodenal ulcer with irritable bowel syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.110, 4.112, 4.113, 4.114, Diagnostic Codes 7305, 7319, 7346 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  March 2005, July 2008, and April 2010 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The July 2008 and April 2010 letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The April 2010 letter additionally informed the Veteran of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  Although a September 2011 letter offered conflicting, and incorrect, information on reopening, the Veteran had more than a year to submit evidence in response to the correct April 2010 notice, and did in fact identify and submit additional evidence, discussed below.

The Veteran's service treatment and personnel records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  Appropriate VA examinations have been conducted; the Veteran has not argued, and the record does not reflect, that these examinations are inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiners have made all required findings.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

New and Material

An appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Board decisions are generally final as of the date of issuance and mailing.  38 U.S.C.A. § 7103; 38 C.F.R. § 20.1100.

Possible application of 38 C.F.R. § 3.156(c) has been considered, which would prevent finality from attaching to a prior decision.  Where relevant service department records, which existed and were discoverable at the time of the prior decision are associated with the claims file, the claim must be reconsidered de novo.  38 C.F.R. § 3.156(c).  Service personnel records have been associated with the claims file since July 1980; however, as these contain no references to current diagnoses or disabilities, they are not relevant, and reconsideration is not warranted. The issue remains characterized as involving new and material evidence.

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

In July 1980, service connection for kidney infection was denied.  Service treatment records showed complaints of and treatment for a variety of genitourinary conditions; his discharge examination reported a history of kidney trouble.  A May 1980 VA examination noted no current kidney infection or residuals.  The in-service condition was found to be acute and transitory.

Since July 1980, extensive VA treatment records have been associated with the claims file.  These fail to indicate any recurrence of a kidney infection since service, or the presence of any chronic kidney disease or dysfunction.  While other genitourinary conditions, such as service connected prostatitis, have been diagnosed on repeated genitourinary consultations, no doctor has identified a kidney condition.  An August 2003 VA genitourinary examination noted 1976 treatment for kidney stones, but indicated such was isolated.  In July 2009, a VA examiner specified that there were no other current or past kidney problems.

Private medical records, including assessments of his prostate problems and the genitourinary system, are similarly silent with respect to any kidney dysfunction or infection.

Service personnel records, as is discussed above, contain no information regarding medical care or complaints.

While the private and VA medical records, and service personnel records, are new in the sense that they were not previously considered by agency decision makers and are not cumulative or redundant of other evidence of record, the new evidence is not material, and reopening of the claim of service connection is therefore not warranted.  The new evidence fails to establish the presence of any chronic kidney disease or dysfunction, or even to raise the possibility of such a diagnosis.  Doctors have repeatedly stated that the in-service problems were isolated and acute, and have not recurred.  None of the newly submitted evidence addresses the lacking element for service connection, a current disability, or raises the reasonable possibility, however slight, that further development may substantiate the claim. 

In the absence of receipt of any new and material evidence since July 1980, reopening of the claim of service connection for a kidney infection is not warranted.  The preponderance of the evidence is against the claim, and there is no doubt to be resolved.

Evaluation

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

Digestive conditions are evaluated under one of the Diagnostic Codes listed in 38 C.F.R. § 4.114.  A note to that section states that ratings under Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive may not be combined with each other.  Instead, a single evaluation is assigned under the Code which reflects the predominant disability.  Where the overall severity of the disability picture warrants it, the next higher evaluation under the selected Code may be assigned.  38 C.F.R. § 4.114.

The Veteran is service connected for a duodenal ulcer, rated under Code 7305, and irritable bowel syndrome, rated under Code 7319.  The Veteran has also been diagnosed with gastroesophageal reflux disease (GERD), which an April 2010 VA examiner opined was part and parcel of his service connected digestive condition.  GERD is rated by analogy to a hiatal hernia under Code 7346, based on anatomical location, system affected, and symptomatology.  38 C.F.R. § 4.21.  All three potentially applicable Codes fall into the note with regard to multiple evaluations, and so the predominant symptom controls when assigning a current evaluation.  38 C.F.R. § 4.114.  .

VA treatment records from May 2004 to February 2010 reveal daily use of medications for control of stomach acid.  The Veteran did not report any chronic or recurrent symptoms related to such.  He repeatedly denied diarrhea and abdominal pain.  In August 2009, complaints of nausea were associated with headaches.  In September 2009, a diagnosis of the flu, with headaches, nausea, and diarrhea was reported.  The Veteran reported improvement in reflux symptoms in October 2009, though records do not reveal specific complaints or descriptions related to such symptomatology.  In February 2010, the Veteran reported that his stools were tarry and black.  He had two bowel movements that day; his history of GERD with ulcer disease was noted.  The Veteran reported no abdominal pain, but did feel like he had pulled a muscle.  He was also taking a blood thinner and anti-coagulant.  

Private treatment records from July 2004 to September 2004 indicate that the Veteran has aspirated some fecal matter when recovering from back surgery.   He had also undergone cholecystectomy.  During that short period, the Veteran had normal bowel movement and denied nausea, vomiting, or pain.  His blood count did drop and old blood was seen in the stomach.  

A VA contract examination was conducted in April 2005.  The Veteran reported uncontrolled bowel movements and an increase in weight.  He complained of abdominal pain 2/3 of the year.  He had nausea, vomiting, and diarrhea, daily; he used a bulk laxative. He had episodes of black tarry stools, but no anemia.  He had to stay close to a bathroom, and missed work four to eight times a month.  

A VA contract examination was conducted in August 2007.  The Veteran had complained of vocal cord changes he alleged were related to acid reflux.  While no cord nodules were noted, the examiner did note physical changes of the throat related to GERD.  No information regarding the quantity or quality of any reflex was noted.  

The Veteran underwent a VA digestive system examination in July 2009.  The claims file was reviewed.  The Veteran reported that he was first diagnosed with duodenal ulcer disease in 1974; since that time he had used medications to control his symptoms.  If he stops medication, symptoms return.  Testing in April 2008 showed small erosions and polyps in the stomach.  The examiner noted a lack of ongoing treatment records related to gastrointestinal symptoms.  The Veteran complained of nausea several times a day, increasing with certain foods or when reclining.  He had daily abdominal pain with bowel movements, and heart burn several times a week.  He regurgitated bile-stained fluid.  While dysphagia was present, this was associated with his 2004 stroke.  He denied vomiting.  Symptoms were intermittent.  The Veteran maintained full time employment.

A VA digestive systems examination was again performed in April 2010.  The claims file was reviewed.  The Veteran reported that he had dyspepsia, reflux, partial regurgitation, belching, and two bowel movements a day.  Twice a month he took laxatives for constipation.  Once a year he experienced "profuse" diarrhea; the last time was in February 2010.  The Veteran continued to work at a VA medical center full time; he has missed two weeks of work in the prior 12 month period.  He experienced nausea with certain foods and positioning, but he denied vomiting.  He had heart burn several times a week and daily regurgitation.  He had no current problems with diarrhea which occurred up to three times a year, though pain generally preceded a bowel movement.  He did have regular, weekly constipation.  He stated that his bowel problems were currently "fairly well controlled."  The examiner opined that GERD was part of, and indistinguishable from, the service connected duodenal ulcer and irritable bowel syndrome disabilities.

The predominant symptom involves daily bouts of nausea and abdominal pain in connection with bowel movements.  As the movements are generally soft and well formed, evaluation under Code 7319 for irritable bowel syndrome is not appropriate.  The absence of regular diarrhea or frequent constipation mitigates against that Code; the Veteran reports, and treatment records show, that bowel symptoms are well controlled and regulated with medication and diet.  38 C.F.R. § 4.114, Code 7319.

As the April 2010 VA examiner noted, there is considerable overlap between the symptomatology presented for GERD and duodenal ulcers.  However, the Board need not determine which symptoms, and therefore which Code, predominate, as a higher schedular evaluation is warranted under neither.  

Under Code 7346, for GERD, a higher 30 percent evaluation is assigned for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  Symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health, warrant a 60 percent evaluation.  38 C.F.R. § 4.114, Code 7346.  

Under Code 7005 a 20 percent evaluation is assigned for moderate disease, with recurring episodes of severe symptoms two or three times a year averaging 10 days in duration, for continuous moderate manifestations.  A higher 40 percent evaluation is assigned for moderately severe ulcer disease, with impairment of health manifested by anemia and weight loss, or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year.  The maximum 60 percent evaluation is warranted for severe symptoms, such as pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health.  38 C.F.R. § 4.114, Code 7005.

While the Veteran has on recent examination reported frequent heartburn, regurgitation, and nausea, treatment records reflect no ongoing complaints.  He has in the past stated that medications provide good control of his symptoms.  Even accepting that his reflux symptoms have increased, there remains no evidence of related chest or arm pain under Code 7346, and no anemia or weight loss under Code 7005.  Both Codes require some showing of impaired general health, and such is not shown in relation to the service connected gastrointestinal conditions.  Doctors repeatedly note the absence of real impact on daily or occupational functioning, and the veteran alleges none, other than a once yearly bout of diarrhea.  His weight is steady, and high, and while blood counts are monitored, no anemia is diagnosed.  No extended periods of incapacity are noted.

Extraschedular consideration has been given, but application of such is not warranted here.  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. At 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.

If the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. At 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The rating schedule is fully adequate.  The Veteran's complaints are reflected in the applicable criteria, and higher evaluations are available for worsened symptoms, which are not currently present.  No further discussion is required.

The preponderance of the evidence is against the claim.  There is no doubt to be resolved.  An evaluation in excess of 20 percent for a duodenal ulcer with irritable bowel syndrome is not warranted.


ORDER

Reopening of the claim of service connection for a kidney infection is denied.

An evaluation in excess of 20 percent for a duodenal ulcer with irritable bowel syndrome is denied


REMAND

Remand is required with regard to the claim of service connection for residuals of a cholecystectomy.  

Prior to his admission for back surgery, "sludge" in the gallbladder was noted, in connection with complaints of right upper quadrant pain.  Following a private July 2004 back surgery, the Veteran aspirated some fecal material and developed pneumonia.  Biliary pancreatitis was also diagnosed at that time.  Basically, the ducts of the pancreas were blocked by gallstones.  The gall bladder was removed in September 2004.

In an April 2005 medical opinion, an examiner indicated that there was a temporal relationship between the back and gallbladder problems, as the Veteran grew ill while being treated for the back.  He could offer no other nexus opinion.  As this opinion was inadequate, in January 2010, the Board remanded this claim for further development.  

A VA examination was conducted in April 2010.  The examiner was asked to state "whether it is at least as likely as not that the 2004 cholecystectomy was required due to gall bladder problems caused or aggravated by surgery for the service connected low back disability or complications resulting from that surgery."  The examiner did not address the Board's inquiry; he instead stated that he could not distinguish residuals of a cholecystectomy from the manifestations of other current digestive system conditions.  No nexus opinion was provided as required, and so the examination is inadequate.  

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  VA must provide an examination that is adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The issue must again be remanded to obtain an adequate examination and opinion.

The evidence of record established that prior to his July 2004 back surgery, "sludge" in the gall bladder was identified.  While the back surgery itself went well, during recovery the Veteran aspirated some fecal matter and contracted pneumonia.  Biliary pancreatitis, in effect blockage of the pancreatic ducts by gallstones, developed, and in September 2004 the gall bladder was surgically removed.  Very clearly, as the April 2005 and April 2010 examiners note, there is a temporal relationship between back surgery and the cholecystectomy.  This fails to address any causative factor.  On remand, the examiner must opine as to whether the cholecystectomy was required (i.e., problems were caused or aggravated by) due to the low back surgery and its complications.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA liver, gall bladder, and pancreas examination.  The claims folder must be reviewed in conjunction with the examination, and the examiner must specify that such was accomplished.  The examiner must opine as to whether it is at least as likely as not that the 2004 cholecystectomy was required due to gall bladder problems caused or aggravated by surgery for the service connected low back disability or complications resulting from that surgery.  In other words, was the gall bladder surgery required because of the infections caused by aspiration of fecal matter following surgery?

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

2.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


